                                                                .------
           Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.1    ---1-··----
                                                                     Page   'l of !13
                                                                                    .u
                                                                                       ---~-----                             =~]
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                         k,. t-~
                                                                                                                         .         !"I
                                                                                                                                                    ~-i.~l \
                                                                                                                                         ·,_;_:.,.,..J
                                                                                                                                               . ,_, •"')',--~


                                        UNITED STATES DISTRICT COURT                                                         JUN 2 0 2 ~
                                                                        for the
                                                                                                              C:i , i ·< Li'-,. Ii-~! l r; i ,l 1: JH I
                                                            Southern District of California               sou i I Ii ,-;:,: u;s I cl!C; l i Gi\ IHlHNIA
                                                                                                          BY                            _ _ _ J~~UIY

              In the Matter of the Search of                               )
          (Briefly describe the property to be searched                    )
           or identify the person by name and address)                     )           Case No.
                                                                           )
An Apple Cellular Phone Model iPhone 6s Plus (A 1687)
                        with                                               )
                                                                           )
                                                                                                   19MJ258~
          IMEI number 358606072261946
                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr.aperty,. /Q be, searched pnd give its location):
  ::,ee r\ttacnement A


located in the               Southern                 District of              California          , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more) :
                ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
            Code Section                                                            Offense Description
        21 U.S.C. Sections 952, 960                    Unlawful Importation of Methamphetamine


         The application is based on these facts:
        See attached Affidavit.


           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached.sheet.




                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:         6   /"Lo ,U t                                                            ~            Judge 's signature

City and state: San Diego, CA                                                        Hon. Bernard G. Skomal, U.S. Magistrate Judge
                                                                                                  Printed name and title
        Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.2 Page 2 of 13




 1                       AFFIDAVIT IN SUPPORT OF APPLICATION
 2           I, Emilio Vazzana, Special Agent with the United States Department of Homeland
 3 II Security, Homeland Security Investigations, having been duly sworn, state as follows:
 4                                      INTRODUCTION
 5 II         1.   I make this affidavit in support of an application for a search warrant in
 6 II furtherance of a narcotics smuggling investigation conducted by Special Agents of the
 7 Department of Homeland Security, Homeland Security Investigations, for the following
 8 property:
                         One (1) Black Apple Cellphone
 9                       Model: iPhone 6s Plus (Al687)
10                       Serial Number: FCDT6 l l 9HFM2
                         IMEI:358606072261946
11                       (the Target Telephone)
12 for evidence of violations of Title 21, United States Code, Sections 952 and 960,

13 Importation of a Controlled Substance (the Target Offense).
14      2.     On February 20, 2019, Customs and Border Protection Officers (CBPOs)
15 seized the Target Telephone from Jorge ZAMORA-Madera, at the Otay Mesa Port of
16 Entry in San Diego, California, in the Southern District of California. After ZAMORA
17 applied for entry into the United States, the vehicle ZAMORA was driving was found to
18 contain 60.36 kilograms (133.07 pounds) of methamphetamine concealed within. The
19 Target Telephone is currently stored as evidence at the Homeland Security Investigations
20 (HSI) Evidence room at 2255 Niels Bohr Court #221, San Diego, California 92154.
21           3.    This search of the Target Telephone supports an investigation and
22 II prosecution of ZAMORA for the Target Offense. Based on the information below, there is
23 II probable cause to believe that a search of the Target Telephone, as described in
24 II Attachment A, will produce evidence of the Target Offense, as described in Attachment B.
25           4.    The following is based upon my experience and training, investigation, and
26 II consultation with other law enforcement agents and officers experienced in narcotics
27 violations, including the Target Offense. The evidence and information contained herein
28 was developed from my review of documents and other evidence related to this case.
          Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.3 Page 3 of 13




 1 11 Because I make this affidavit for the limited purpose of obtaining a search warrant for the
 2 II Target Telephone, it does not contain all of the information known by me or other federal
 3 11 agents regarding this investigation, but only sets forth those facts believed to be necessary
 4   11   to establish probable cause. Dates and times are approximate, and refer to Pacific Standard
 5   II Time unless otherwise specified.
 6                                   EXPERIENCE AND TRAINING

 7              5.     I am a Special Agent (SA) of the Department of Homeland Security,
 8 Immigration and Customs Enforcement, Homeland Security Investigations (HSI) and an
 9 investigative or law enforcement officer of the United States within the meaning of
10        18 U.S.C. § 2510(7). I am empowered to conduct investigations of, and to make arrests for,

11 offenses enumerated in 18 U.S.C. § 2516.
12       6.    I have been employed as a Special Agent with HSI since August 2017. I am

13 currently assigned to the HSI office in San Ysidro, California. I am a graduate of the
      Criminal Investigator Course and HSI Special Agent Training Program at the Federal Law
14
      Enforcement Training Center, where I have received training in narcotics and wire fraud
15
      investigations. Prior to becoming a Special Agent with HSI, I was employed as a Customs
16
      and Border Protection Officer ("CBPO") at the San Ysidro, California Port of Entry from
17
      June 2014 through August 2017. Prior to that, I was employed as a United States Border
18
19
   II Patrol (USBP) Agent from March 2009 to June 2014, where I was assigned to the El
20
   II Centro, California area of operations. I have also worked with and consulted with numerous
      agents and law enforcement officers who have investigated drug trafficking cases. I am
2111
     aware       that drug traffickers often communicate with their criminal associates using
2211
          telephones and cellular telephones, including pre-paid cellular phones and radios. I am
23 II
      aware that drug traffickers often change their telephones or telephone numbers in order to
24 II
      avoid detection by law enforcement. Based on review of previously intercepted wire
25 II
          communication, interviews with defendants that I have arrested, and conversations with
26
          other law enforcement officers, I am aware that persons discussing criminal matters over
27
          the phone often speak in code or vaguely, and I am aware of some common codes or
28
                                                      2
      Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.4 Page 4 of 13




 111 methods of coding. This training and experience forms the basis for opinions expressed
 211 below.
 3          7.    Through the course of my training, investigations, and conversations with
 4 II other law enforcement personnel, I am aware that it is a common practice for narcotics

 511 smugglers to work in concert with other individuals and to do so by utilizing cellular
 6 11 telephones to maintain communications with co-conspirators in order to further their
 7 criminal activities. This is particularly true in cases involving distributional quantities of
 8 hard narcotics, such as methamphetamine. Typically, load drivers smuggling narcotics
 9 across the border from Mexico into the United States are in telephonic contact with co-
l O conspirators immediately prior to and following the crossing of the load vehicle, at which

11 time they receive instructions on where and when to deliver the controlled substances.
12        8.    Based upon my training and experience as a Special Agent, and consultations

13 with law enforcement officers experienced in narcotics smuggling investigations, and all
      the facts and opinions set forth in this affidavit, I submit the following:
14
             a.    Drug traffickers will use cellular/mobile telephones because they are mobile
15
      and they have instant access to telephone calls, text, web, and voice messages.
16 11
             b.    Drug traffickers will use cellular/mobile telephones because they are able to
17
      actively monitor the progress of their illegal cargo while the conveyance is in transit.
18 11
             C.    Drug traffickers and their accomplices will use cellular/mobile telephones
19
20
   II because they can easily arrange and/or determine what time their illegal cargo will arrive
      at predetermined locations.
21 11
             d.    Drug traffickers will use cellular/mobile telephones to direct drivers to
22
   ,, synchronize an exact drop off and/or pick up time of their illegal cargo.
23
             e.    Drug traffickers will use cellular/mobile telephones to notify or warn their
24
      accomplices oflaw enforcement activity to include the presence and posture of marked and
25 II
      unmarked units, as well as the operational status of checkpoints and border crossings.
26"
            f.    Drug traffickers and their co-conspirators often use cellular/mobile telephones
27
      to communicate with load drivers who transport their narcotics and/or drug proceeds.
28
                                                  3
          Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.5 Page 5 of 13




 1              g.     The use of cellular telephones by conspirators or drug traffickers tends to
 2 II generate evidence that is stored on the cellular telephones, including, but not limited to
 3 11 emails, text messages, photographs, audio files, videos, call logs, address book entries, IP
 4   11   addresses, social network data, and location data.
 5   II         9.     Based on my training and experience investigating narcotics offenses, I have
 6        learned that Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 7 modules, are smart cards that store data for cellular telephone subscribers. Such data
 8 includes user identity, location and phone number, network authorization data, personal
 9        security keys, contact lists and stored text messages. Much of the evidence generated by a

10 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
11 been used in connection with that telephone.
12              10.    Based upon my training and experience as a Special Agent, and consultations
          with law enforcement officers experienced in narcotics trafficking investigations, and all
13
          the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
14
          telephones often contain electronic records, phone logs and contacts, voice and text
15
          communications, and data such as emails, text messages, chats and chat logs from various
16
          third-party applications, photographs, audio files, videos, and location data. This
17
18
     II information can be stored within disks,    memory cards, deleted data, remnant data, slack
          space, and temporary or permanent files contained on or in the cellular/mobile telephone.
1911
     11
          Specifically, I have learned that searches of cellular/mobile telephones, and SIM cards,
20
     II associated with narcotics trafficking yields evidence:
21
                a.     tending to identify attempts to import methamphetamine or some other
22
          federally controlled substance from Mexico into the United States;
23   II
                b.     tending to identify accounts, facilities, storage devices, and/or services-such
24
          as email addresses, IP addresses, and phone numbers-used to facilitate the importation of
25 II
          methamphetamine, or some other federally controlled substances from Mexico into the
26 II
          United States;
27
28
                                                       4
          Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.6 Page 6 of 13




 1 II           c.    tending to identify co-conspirators, criminal associates, or others involved in
 2 II the importation of methamphetamine, or some other federally controlled substances from
 3   II Mexico into the United States;
 4              d.    tending to identify travel to or presence at locations involved in the
 5   11   importation of methamphetamine, or some other federally controlled substances from
 6   11   Mexico into the United States;

 7              e.    tending to identify the user of, or persons with control over or access to, the
 8 II cellular/mobile telephone; and/or

 9              f.    tending to place in context, identify the creator or recipient of, or establish the
1o 11 time of creation or receipt of communications, records, or data involved in the activities

11 described above.
12                            FACTS SUPPORTING PROBABLE CAUSE

13              11.   On February 20, 2019, at approximately 9:45 a.m., Jorge ZAMORA-Madera
14 II (ZAMORA), a Mexican citizen, entered the United States through the Otay Mesa, Port of
15 11 Entry (POE) in a 2006 blue Hyundai Tucson bearing California license plates. He was the
16 11 sole occupant of the vehicle.
17           12. While assigned to the Anti-Terrorism Contraband Enforcement Team
18 (ATCET) pre-primary lanes roving at the Otay Mesa POE, Customs and Border Protection
19 Officer (CBPO) Canine Enforcement Officer (CEO) D. Howard and his K-9 "DAN"
20 screened a blue 2006 Hyundai Tucson, bearing license plate CA/US 8AEU438. The K-9
21 showed interest in the driver's side door of the vehicle, therefore, CEO Howard and CBPO
22 Mayhand began to inspect the vehicle in that area. CEO Howard and CEO Ruiz were both
23        inspecting the vehicle when CEO Ruiz observed what appeared to be packages in the
24 driver's door.
2511            13.   During this pre-primary inspection, CBPO Mayhand asked ZAMORA where
26 11 he was going. ZAMORA stated he was going shopping in San Diego, California. CBPO
27 II Mayhand asked ZAMORA who was the owner of the vehicle and ZAMORA replied that
28 II he was the owner of the vehicle. CBPO Mayhand asked ZAMORA how long he had owned
                                                        5
          Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.7 Page 7 of 13




 1 11 the vehicle and ZAMORA stated he had owned it for about one month. CBPO Mayhand
 2 II observed ZAMORA had what appeared to be a Resident Alien Card in his hand and CBPO
 3 II Mayhand asked ZAMORA for the document. CBPO Mayhand then asked ZAMORA if he
 4 11 was bringing anything from Mexico, and ZAMORA replied that he was not bringing
 5 JI anything from Mexico. CBPO Mayhand asked ZAMORA one more time ifhe was bringing
 6 II anything from Mexico and ZAMORA once again replied that he was not bringing anything
 7 from Mexico. At that time, CBPO Mayhand placed ZAMORA in handcuffs and escorted
 8 him to the CBP Security Office for further inspection.
 9              14.    During secondary inspection, CBPO R. Castanon was assigned to the Otay

10 Mesa POE Vehicle Secondary (VS) lot area as a Z-Portal operator and performed an x-ray
11 inspection on the Hyundai Tucson with plates CA/US 8AEU438. The x-ray inspection
12 revealed anomalies within the vehicle's front fenders, doors, rear quarter panels and
13 dashboard.
14
                15.    CBPO J. Valencia was assigned to the vehicle secondary lot at the Otay Mesa,
          California POE, and confirmed that there were packages concealed within the vehicle. One
15
          package containing a crystal-like substance was probed, and field-tested positive for
16
          methamphetamine. One hundred thirteen (113) packages were removed from the vehicle,
17
          with a total     weight of approximately 60.36 kilograms            (133.07 pounds)     of
18
19
     II methamphetamine.
                16.    Incident to ZAMORA's arrest, the Target Telephone was found on his
20
     11
          person and seized. 1
21
                17.    Based upon my experience and investigation in this case, I believe ZAMORA,
22
          as well as other persons as yet unknown, were involved in an on-going conspiracy to import
23   II
          methamphetamine or some other federally controlled substance and to distribute it within
2411
          the United States. Based on my experience investigating narcotics smugglers, I also believe
25"

26   11 1
       Agents downloaded the phone pursuant to their border search authority but are not relying
2711 on any information acquired during that search in connection with this search warrant
      application and are asking that the Court not consider that search in connection with this
28 II app 1·1cat10n.
                .
                                                      6
        Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.8 Page 8 of 13




 1 11 ZAMORA used the Target Telephone to coordinate with co-conspirators regarding the
 2 II importation and delivery of the methamphetamine, and to otherwise further this conspiracy
 3 both inside and outside the United States. I have learned that recent calls made and
 4 received, telephone numbers, contact names, electronic mail (email) addresses,
 5 II appointment dates, text messages, email messages, messages and posts from social
 6 II networking sites like Facebook, pictures and other digital information may be stored in the
 7 II memory of a cellular telephone which identifies other persons involved in narcotics
 8 trafficking activities.
 9               18.   Further, based upon my experience and training, consultation with other law
1o enforcement officers experienced in narcotics trafficking investigations, and all the facts

11 and opinions set forth in this affidavit, I believe recent calls made and received, telephone
12 numbers, contact names, electronic mail (e-mail) addresses, appointment dates, text
13 messages, pictures and other digital information are stored in the memory of the Target
14 Telephone which may identify other persons involved in narcotics trafficking activities.
        Accordingly, based upon my experience and training, consultation with other law
15
        enforcement officers experienced in narcotics trafficking investigations, and all the facts
16
        and opinions set forth in this affidavit, I believe that information relevant to the narcotics
17
        smuggling activities of ZAMORA and her co-conspirators, such as telephone numbers,
18
        made and received calls, contact names, electronic mail (email) addresses, appointment
19
20
     II dates,   email messages, messages and posts from social networking sites like Facebook,
        pictures and other digital information are stored in the memory of the Target Telephone.
2111
                 19.   Finally, I am aware that drug conspiracies require detailed and intricate
22
        planning to successfully evade detection by law enforcement. In my professional training
2311
     and experience, this may require planning and coordination in the days and weeks prior to
2411
        the event. Additionally, co-conspirators are often unaware of the subject's arrest and will
25 II
        continue to attempt to communicate with the subject after the arrest to determine the
26 II
        whereabouts of their valuable cargo. Given this, I request permission to search the Target
27
28
                                                      7
       Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.9 Page 9 of 13




 111 Telephone for items listed in Attachment B beginning on November 20, 2018 up to and
 211 including February 20, 2019.
 3           PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
 4
             20.   It is not possible to determine, merely by knowing the cellular telephone's
 5
     "make, model and serial number, the nature and types of services to which the device is
 6
     II subscribed and the nature of the data stored on the device. Cellular devices can be simple
 7
     II cellular telephone and text message devices, can include cameras, can serve as personal
 811 digital assistants and have functions such as calendars and full address books and can be
 9   II mim-computers
         ··           a11 owmg
                            · 1or
                               .c: e1ectromc
                                           · mai·1 services,
                                                       .     we b services
                                                                      .    and ru d.imentary word
1O II processing. An increasing number of cellular service providers now allow for their

ll II subscribers to access their device over the internet and remotely destroy all of the data
12 contained on the device. For that reason, the device may only be powered in a secure
13 environment or, if possible, started in "flight mode" which disables access to the network.
14 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
15 equivalents and store information in volatile memory within the device or in memory cards

l6 inserted into the device. Current technology provides some solutions for acquiring some of
17 the data stored in some cellular telephone models using forensic hardware and software.
18 Even if some of the stored information on the device may be acquired forensically, not all
19 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
20 data acquisition or that have potentially relevant data stored that is not subject to such
21 acquisition, the examiner must inspect the device manually and record the process and the
22 results using digital photography. This process is time and labor intensive and may take
23 weeks or longer.
2411         21.   Following the issuance of this warrant, I will collect the subject cellular
25 II telephone and subject it to analysis. All forensic analysis of the data contained within the
26 11 telephone and its memory card( s) will employ search protocols directed exclusively to the
27 II identification and extraction of data within the scope of this warrant.

28
                                                   8
     Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.10 Page 10 of 13

                                                  .

 1              22.   Based on the foregoing, identifying and extracting data subject to seizure
 2 11 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 II review, and, consequently, may take weeks or months. The personnel conducting the
 4   II identification and extraction of data will complete the analysis within ninety (90) days,
 5 11 absent further application to this court.

 6                                            CONCLUSION

 7              23.   Based on all of the facts and circumstances described above, I believe that
 8 probable cause exists to conclude that ZAMORA used the Target Telephone to facilitate
 9 the offense of importation of a controlled substance. The Target Telephone was likely
1o used to facilitate the offenses by transmitting and storing data, which constitutes evidence

11 of violations of Title 21, United States Code, Sections 952 and 960.
12        24. Because the Target Telephone was promptly seized during the investigation

13
          of ZAMORA's drug trafficking activities and has been securely stored, there is probable
          cause to believe that evidence of illegal activity committed by ZAMORA continues to exist
14
          on the Target Telephone.
15


          II
17
          II
18
19 II II
20 .. II
     II



21 .. II
     II



22 _II
23 _II
      11
24 ··
      11
25 ··
26 :: II
27 ,,II
   ·"/1
28   II



     II
                                                      9
     Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.11 Page 11 of 13




 1           25.     Based upon my experience and training, consultation with other agents in
 2 11 narcotics investigations, consultation with other sources of information, and the facts set
 3 11 forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
 4   II herein) are likely to be found in the property to be searched described in Attachment A
 5   II (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
 6   II authorizing me, a Special Agent with Homeland Security Investigations, or another federal
 7 law enforcement agent specially trained in digital evidence recovery, to search the items
 8 described in Attachment A, and seize the items listed in Attachment B.

 9
10           I swear the foregoing is true and correct to the best of my knowledge and belief.

11
12
13
14
15 II Subscribed and sworn to before me this    2,, 6    day of June, 2019.

1611       ~
17 II _   ---6£----_________:::___ _+ -


1811 HO~ .ERNARDG.8KOMAL
      U.S. MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
                                                        10
     Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.12 Page 12 of 13



 1
                                         ATTACHMENT A
 2
 3                                PROPERTY TO BE SEARCHED

 4
     " The following property is to be searched:
 5
                   One (1) Black Apple Cellphone
 6                 Model: iPhone 6s Plus (Al687)
 7                 Serial Number: FCDT6119HFM2
                   IMEI:358606072261946
 8
 9 II The Target Telephone is currently stored at HSI evidence room located at 2255 Niels
      Bohr Court #221, San Diego, California 92154.
10 11
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:19-mj-02583-BGS Document 1 Filed 06/20/19 PageID.13 Page 13 of 13



                                        ATTACHMENT B
 1
 2                                    ITEMS TO BE SEIZED
 3          Authorization to search the device described in Attachment A includes the search
 4 II of disks, memory cards, deleted data, remnant data, slack space, and temporary or
   II permanent files contained on or in the cellular/mobile telephone for evidence described
 5 below. The seizure and search of the cellular/mobile telephone shall follow the search
 6 II methodology described in the attached affidavit submitted in support of the warrant.
 7
            The evidence to be seized from the device will be records, communications, and
 8 II data such as emails, text messages, chats and chat logs from various third-party
   II applications, photographs, audio files, videos, and location data for the period of
 9
      November 20, 2018 to February 20, 2019:
10
             a.    tending to identify attempts to import methamphetamine or some other
11
                   federally controlled substance from Mexico into the United States;
12
             b.    tending to identify accounts, facilities, storage devices, and/or services-such
13
                   as email addresses, IP addresses, and phone numbers-used to facilitate the
14                 importation of methamphetamine or some other federally controlled
                   substance from Mexico into the United States;
15
16          c.   tending to identify co-conspirators, criminal associates, or others involved in
                 the importation of methamphetamine or some other federally controlled
17
                 substance from Mexico into the United States;
18
            d.   tending to identify travel to or presence at locations involved in the
19
                 importation of methamphetamine or some other federally controlled
20               substance from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
21
22          e.   tending to identify the user of, or persons with control over or access to,
                 the cellular/mobile telephone; and/or
23
24          f.   tending to place in context, identify the creator or recipient of, or
25               establish the time of creation or receipt of communications, records, or
                 data involved in the activities described above.
26
27 II which are evidence of violations of Title 21, United States Code,§§ 952 and 960. ·
28
